Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-00264-WJM

UNITED STATES OF AMERICA,

Plaintiff,

v.

TIMOTHY SPIKES,
SYLVIA MONTOYA,

Defendants.


 DEFENDANT’S JOINT MOTION FOR EXCLUSION OF TIME UNDER THE SPEEDY
                            TRIAL ACT


        The Defendants Timothy Spikes and Sylvia Montoya, hereby moves for a 67-day

exclusion of time under the Speedy Trial Act. The Government has no objection to the

motion.

                            PROCEDURAL BACKGROUND

1.      In May of 2019, Timothy Spikes and Sylvia Montoya were indicted as co-

defendants. Specifically, the indictment charged Spikes with violations of 18 U.S.C. §

924(c)(1)(A)(i) (Count 1), 21 U.S.C. § § 841(a)(1) and (b)(1)(C) (Counts 2, 3, and 8), and

a violation of 18 U.S.C. § 922(g)(1) (Count 4), and then charged Spikes and Montoya for

violations of 21 U.S.C. § § 841(a)(1) and (b)(1)(B)(iii) (Counts 5 and 6), and a violation

of 21 U.S.C. § 856(a)(1) (Count 7). [ECF-1]. On June 4, 2019, Spikes and Montoya were

arraigned, and Spikes was ordered detained, while Montoya was granted pretrial release.

[ECF 18-20].
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 2 of 8




2.     On June 20, 2019, the attorney for Spikes filed a motion to withdraw in conjunction

with his new counsel filing his entry of appearance. And on June 21, 2019, the motion to

withdraw was granted.

3.     On June 24, 2019, the the Defense Jointly filed an unopposed motion for an ends

of justice continuance, requesting that 180 days be excluded from the speedy trial

calculation. [ECF-33]

4.     The following day, the request for continuance was granted in part, and the Court

excluded all days from June 25, 2019 through October 23, 2019, from the speedy trial

calculation, setting the trial date on December 2, 2019. [ECF-35; ECF-36]

5.     On October 30, 2019, the unopposed motions for an ends of justice continuances

were filed by the attorneys for Spikes and Montoya, requesting that 180 days be excluded

from the speedy trial calculation. [ECF-46; ECF-47].

6.     On November 4, 2019, the Court granted the motion in part, and excluded all days

from November 4, 2019 through February 29, 2020 from the speedy trial calculation. The

Court then set a trial date of March 30, 2020. [ECF-49; ECF-50].

7.     On February 28, 2020, the Defense jointly filed its third unopposed motion for ends

of justice continuance, requesting 45 days be excluded from the speedy trial calculation.

[ECF-61].

8.     On March 2, 2020, the Court granted the motion and excluded all days from March

2, 2020 through April 16, 2020, from the speedy trial calculation. The Court then set a trial

date of May 18, 2020. [ECF-61; ECF-62].

9.     On April 20, 2020, Counsel(s) for the Defendants filed a joint motion to requesting

dismissal of the indictment and the suppression of evidence. [ECF-68]. In response, the
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 3 of 8




Court vacated the May 18, 2020 trial date, and ordered the government a response by

the government. [ECF-69].

10.     Based upon the motion and the government’s response, further briefing on the

matter was ordered by the Court before ultimately ordering an evidentiary hearing to take

place on October 21, 2020. [ECF-91]. But due to the unavailability of several witnesses,

the matter was continued to December 9, 2020. [ECF-92; ECF-93].

11.     On December 9, 2020, the evidentiary hearing started, but was unable to be

completed. [ECF-101]. The hearing was continued to January 5, 2021, at which time the

testimony was completed, and the Court took the matter under advisement. [ECF-102;

ECF-104].

12.     On January 12, 2021, the Defendants filed a motion requesting leave to file a

Franks Motion. [ECF-105]. The Court granted the motion on January 22, 2021. [ECF-

107].

13.     On January 29, 2021, the Defense jointly filed a joint motion requesting a Franks

hearing. [ECF-108]. In accordance with subsequent orders from this Court, the

government filed its response on February 16, 2021, and defense filed a joint reply on

March 15, 2021. [ECF-110; ECF-112].

14.     On May 10, 2021, the Court granted in part and denied in part the joint defense

motion for dismissal and suppression of evidence [ECF-68], and denied the joint defense

motion requesting a Franks hearing [ECF-108]. [ECF-113].

15.     The Government moved for and was granted a 90 day EOJ motion to continue on

May 14, 2021 [ECF-117]. [ECF-116]

16.     Based procedural nature of the case, the parties believe that 16 days remain under
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 4 of 8




the Speedy Trial Act.1

17.    Accordingly, the Defendant’s Jointly moves to exclude an additional 67 days from

the Speedy Trial Act for the reasons stated below.

                         LEGAL AUTHORITY AND ARGUMENT

18.    The Speedy Trial Act of 1974, codified at 18 U.S.C. §§ 3161-3174 provides, in

relevant part:

       The following periods of delay shall be excluded . . . in computing the time within
       which the trial of any such offense must commence:
       (7)(A) Any period of delay resulting from a continuance granted by any judge . . .
       at the request of the defendant or his counsel or at the request of the attorney for
       the Government, if the judge granted such continuance on the basis of his findings
       that the ends of justice served by taking such action outweigh the best interest of
       the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

19.    The Speedy Trial Act is “designed to protect a defendant's constitutional right to a

speedy indictment and trial, and to serve the public interest in ensuring prompt criminal

proceedings.” United States v. Hill, 197 F.3d 436, 440 (10th Cir. 1999). The Speedy Trial

Act requires that a criminal defendant's trial commence within 70 days after his indictment

or initial appearance, whichever is later. See 18 U.S.C. § 3161(c)(1); United States v.

Lugo, 170 F.3d 996, 1001 (10th Cir. 1999). Certain periods of delay are excluded and do

not count toward the 70-day limit. See 18 U.S.C. § 3161(h)(1)-(9). The basis for this

motion is one such period of delay. See § 3161(h)(7)(A); see also Hill, 197 F.3d at 440-

41.

20.    Certain prerequisites must be satisfied before a continuance can qualify as an

excludable “ends-of-justice” continuance under § 3161(h)(7)(A). First, the Court must


1
 Government’s Speedy Trial Calculation is the following: June 4, 2019 through June 19, 2019 =
16/70 days; June 22, 2019 through June 23, 2019 = 18/70 days; October 24, 2019 through
October 29, 2019 = 24/70 days; April 17, 2020 through April 19, 2020 = 27/70 days; April 15,
2021 through May 11, 2021 = 54/70 days.
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 5 of 8




consider the quadripartite factors in § 3161(h)(7)(B):

         (i)     Whether the failure to grant such a continuance in the proceeding would
                 be likely to make a continuation of such proceeding impossible, or result in
                 a miscarriage of justice;

         (ii)    Whether the case is so unusual or so complex, due to the number of
                 defendants, the nature of the prosecution, or the existence of novel
                 questions of fact or law, that it is unreasonable to expect adequate
                 preparation for pretrial proceedings or for the trial itself within the time
                 limits established by [the Act];

         (iii)   Whether, in a case in which arrest precedes indictment, delay in the filing
                 of the indictment is caused because the arrest occurs at a time such that it
                 is unreasonable to expect return and filing of the indictment within the
                 period specified in section 3161(b), or because the facts upon which the
                 grand jury must base its determination are unusual or complex;

         (iv)    Whether the failure to grant such a continuance in a case which, taken as
                 a whole, is not so unusual or so complex as to fall within clause (ii), would
                 deny the defendant reasonable time to obtain counsel, would
                 unreasonably deny the defendant or the Government continuity of
                 counsel, or would deny counsel for the defendant or the attorney for the
                 Government the reasonable time necessary for effective preparation,
                 taking into account the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i) - (iv). After considering these factors, the Court must then

set forth, "in the record of the case, either orally or in writing, the reasons for finding that

the ends of justice served by the granting of such continuance outweigh the best interests

of the public and the defendant in a speedy trial." Id. § 3161(h)(7)(A).

21.      Counsel for Mr. Spikes on August 10th, 2021 informed this Court that his father had

      taken ill with Covid-19 and Pneumonia and had been admitted to the hospital and was

      in very serious life-threatening condition and had requested a continuance [ECF 155].

      This occurred one day after the trial readiness conference. This Court ordered

      counsel to provide medical documentation to this Court on the same day verifying the

      condition and risks to Mr. Hartford’s father which was accomplished that same day
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 6 of 8




      [ECF 166]. Mr. Hartford was then able to attend to his father in Florida and as a result

      was unable to devote the necessary time and efforts to effectively prepare to proceed

      to trial in this case.

22.      The above fact was coupled with recent disclosures by the Government that would

      have necessitated a flurry of work necessary to have this case in position to proceed

      on Aug. 16, 2021. These disclosures will be outlined in the Defenses filing for

      permission to file court deliverables out of time which the Defendants have drafted but

      are waiting on a conferral position from the government.

23.      Based on the above, the teachings of relevant case law, including the principles

and holdings in United States v. Williams, 511 F.3d 1044 (10th Cir. 2007); United States

v. Toombs, 574 F.3d 1262 (10th Cir. 2009); United States v. Larson, 627 F.3d 1198 (10th

Cir. 2010); United States v. Loughrin, 2013 WL 856577 (10th Cir. 2013); United States v.

Watson, 766 F.3d 1219 (10th Cir. 2014); United States v. Margheim, 2014 WL 5462332

(10th Cir. 2014); Bloate v. United States, 599 U.S. 130 (2010); and United States v.

Tinklenberg, 563 U.S. 647 (2011), support the parties’ position and give the Court ample

grounds to grant the Motion, without predicating its ruling on congestion of the court’s

calendar or lack of diligent preparation by counsel. See 18 U.S.C. § 3161(h)(7)(B)(i)-(iv);

see also 18 U.S.C. § 3161(h)(7)(C).

24.      Therefore, the totality of relevant circumstances inescapably gives rise to the

conclusion that the failure to exclude an additional 67 days from the speedy trial act would

deprive the parties the time reasonably necessary for effective trial preparation resulting

in the risk of a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i) and (iv). As such, the

ends of justice achieved by excluding at least an additional 67 days from the time
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 7 of 8




otherwise required for a speedy trial outweigh the best interests of the public and the

defendant in a speedy trial as defined by 18 U.S.C. § 3161(c). 18 U.S.C. § 3161(h)(7)(A).

      WHEREFORE, the Defendant’s respectfully requests the Court grant its motion to

exclude 67 days from the speedy trial computation and set this matter for trial as

previously discussed by the parties and this Court for Nov. 1-5.




Dated: August 25, 2021                          Respectfully submitted,



                                                /S/ Benjamin Hartford
                                                Benjamin Hartford #35005
                                                Law Office of Benjamin Hartford
                                                650 S Cherry Street Ste 1225
                                                Denver CO 80246
                                                Phone: (303) 818-7209
                                                E-mail: ben@bhartfordlaw.com
                                                Attorney for Timothy Spikes




                                                s/Jill M. Jackson, Esq.
                                                Law Office of Jill M. Jackson LLC.
                                                650 S. Cherry Street, Suite 1225
                                                Glendale, CO 80246
Case 1:19-cr-00264-WJM Document 160 Filed 08/25/21 USDC Colorado Page 8 of 8




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the __th day of ___ 2021, I electronically filed the
foregoing DEFENDANTS MOTION FOR EXCLUSION OF TIME UNDER THE SPEEDY
TRIAL ACT with the Clerk of the Court using CM/ECF, which will send notification of
such filing to the parties on record.


Celeste.Rangel@usdoj.gov
Brian.Dunn@usdoj.gov


                                             /S/ Benjamin Hartford
                                             Benjamin Hartford #35005


                                             /S/ Jill Jackson
                                             Jill Jackson #44517
